Case 4:18-cv-00168-JHM-HBB Document 282 Filed 05/12/20 Page 1 of 6 PageID #: 4633




                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF KENTUCKY
                                         OWENSBORO DIVISION

  CIVIL ACTION NO: 4:18-CV-00168-JHM

  JACK PAPINEAU and                                                              PLAINTIFFS
  HOLLY PAPINEAU

  V.

  BRAKE SUPPLY COMPANY, INC., et al.                                             DEFENDANTS

  and

  BRAKE SUPPLY COMPANY, INC.                                                     THIRD-PARTY
                                                                                 PLAINTIFF
  V.

  FRAS-LE S.A., FRAS-LE NORTH AMERICA, et al.                                    THIRD-PARTY
                                                                                 DEFENDANTS

                                         MEMORANDUM OPINION AND ORDER

             This matter is before the Court on Third-Party Defendant Fras-le S.A.’s Motion to Dismiss

  the Amended Third-Party Complaint of Defendant and Third-Party Plaintiff Brake Supply

  Company, Inc. or, in the alternative, quash the summons. [DN 234]. Fully briefed, this matter is

  ripe for decision. For the following reasons, Fras-le S.A.’s Motion to Dismiss is DENIED

  WITHOUT PREJUDICE.

                                                       I. BACKGROUND

             Plaintiff Jack Papineau alleges that he has malignant mesothelioma from exposure to

  asbestos-containing brake products, while he was employed with Smith Coal from 1984 to 1992.

  [DN 1 ¶¶ 12–13]. He sued four defendants including Brake Supply; Fras-le S.A. was not a named

  defendant. [DN 1]. Later, Brake Supply alleged common law indemnity and apportionment under

  K.R.S. § 411.1821 in its Amended Third-Party Complaint against Fras-le S.A, Fras-le North


  1
      Kentucky’s statute that governs the allocation of fault in tort actions.
Case 4:18-cv-00168-JHM-HBB Document 282 Filed 05/12/20 Page 2 of 6 PageID #: 4634




  America, and other third-party defendants. [DN 154]. Brake Supply alleges that Fras-le North

  America is a wholly-owned subsidiary of Fras-le S.A. [DN 154 ¶ 6]. Brake Supply also alleges

  that the Court has personal jurisdiction over Fras-le S.A. [Id. at ¶ 10]. Brake Supply attempted to

  serve process on Fras-le S.A. by serving Fras-le North America, but service of process was

  rejected. [DN 234-1 at 4–5]. Fras-le S.A. now requests that the Court dismiss Brake Supply’s

  Amended Third-Party Complaint for insufficient service of process and lack of personal

  jurisdiction or, in the alternative, to quash the summons. [DN 234].

                                       II. STANDARD OF REVIEW

     A. Motion to Dismiss for Insufficient Service of Process

         Federal Rule of Civil Procedure 12(b)(5) governs the dismissal of a case based on

  insufficient service of process. The plaintiff “bears the burden of perfecting service of process

  and showing that proper service was made.” Sawyer v. Lexington-Fayette Urban Cty. Gov't, 18

  F. App'x 285, 287 (6th Cir. 2001) (citation omitted). If there is valid proof of service on the record,

  then there is a presumption of valid service that the defendant must overcome. TKT-Nectir Glob.

  Staffing, LLC v. Managed Staffing, Inc., No. 3:18-CV-099-CHB, 2018 WL 5636163, at *1 (W.D.

  Ky. Oct. 31, 2018) (citation omitted). “Because the pleadings themselves will typically shed no

  light on service issues, motions to dismiss need not be treated as motions for summary judgment

  even if they are supported by affidavits or other evidence outside the pleadings.” Boulger v.

  Woods, 306 F. Supp. 3d 985, 993 (S.D. Ohio 2018), aff'd, 917 F.3d 471 (6th Cir. 2019). “Facts as

  attested to in uncontroverted affidavits may be considered in ruling on a motion to dismiss under

  Rule 12(b)(5).” Metro. Alloys Corp. v. State Metals Indus., Inc., 416 F. Supp. 2d 561, 563 (E.D.

  Mich. 2006) (citation omitted).




                                                    2
Case 4:18-cv-00168-JHM-HBB Document 282 Filed 05/12/20 Page 3 of 6 PageID #: 4635




     B. Motion to Dismiss for Lack of Personal Jurisdiction

         Federal Rule of Civil Procedure 12(b)(2) governs the dismissal of a case based on lack of

  personal jurisdiction. When faced with a properly supported 12(b)(2) motion, “the plaintiff may

  not stand on his pleadings but must, by affidavit or otherwise, set forth specific facts showing that

  the court has jurisdiction.” Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991) (citation

  omitted). “[T]he court has three procedural alternatives: it may decide the motion upon the

  affidavits alone; it may permit discovery in aid of deciding the motion; or it may conduct an

  evidentiary hearing to resolve any apparent factual questions.” Id. (citation omitted). A court has

  discretion to select the procedural method that it will follow. Id. (citations omitted). The parties

  do not request an evidentiary hearing. “[T]he court disposing of a 12(b)(2) motion does not weigh

  the controverting assertions of the party seeking dismissal.” Id. at 1459 (citations omitted). The

  Sixth Circuit adopted this rule to “prevent non-resident defendants from regularly avoiding

  personal jurisdiction simply by filing an affidavit denying all jurisdictional facts.” Id. (citations

  omitted). “Although the plaintiff bears the burden of demonstrating facts that support personal

  jurisdiction, courts are to assist the plaintiff by allowing jurisdictional discovery unless the

  plaintiff’s claim is ‘clearly frivolous.’” Lindsey v. Cargotec USA, Inc., No. 4:09-CV-00071-JHM,

  2010 WL 3397355, at *1 (W.D. Ky. Aug. 26, 2010) (citation omitted).

                                           III. DISCUSSION

         Fras-le S.A. argues that Brake Supply’s service of process is insufficient because Brake

  Supply did not serve process under the Hague Convention on Service Abroad of Judicial and

  Extrajudicial Documents in Civil or Commercial Matters. [DN 234-1 at 8–9]. It also asserts that

  even though the Hague Convention applies here, Brake Supply has not even properly served

  process within the United States. [Id. at 9–11]. Brake Supply responds that Fras-le S.A. was




                                                   3
Case 4:18-cv-00168-JHM-HBB Document 282 Filed 05/12/20 Page 4 of 6 PageID #: 4636




  sufficiently served process through its alter ego and agent Fras-le North America. [DN 246 at 5].

  Brake Supply’s personal jurisdiction argument is also, in part, based on the alter-ego argument.

  [Id. at 12]. In the alternative, Brake Supply has requested that the Court grant jurisdictional

  discovery. [Id. at 18].

         To determine whether Brake Supply’s service of process was sufficient, the Court must

  turn its attention to Rule 4(h). Rule 4(h) prescribes the manner in which service is to be effectuated

  on corporate defendants. The Rule is divided into two categories: the first of which is applicable

  when service is made within a U.S. judicial district and the second of which is applicable when

  service is made outside of a U.S. judicial district. See FED. R. CIV. P. 4(h). Since service was

  made within a U.S. judicial district, the Court must turn to the first category to determine whether

  the manner of service was sufficient. See Moore v. Lowe's Cos., Inc., No. 1:13-CV-00005-JHM,

  2013 WL 1907488, at *2 (W.D. Ky. May 7, 2013).

         Under the first category, service may be effectuated on a foreign corporation in two ways.

  First, service can occur “in the manner prescribed by Rule 4(e)(1) for serving an individual.” FED.

  R. CIV. P. 4(h)(1)(A). Rule 4(e)(1) states that service can be effectuated by “following state law

  for serving a summons in an action brought in courts of general jurisdiction in the state where the

  district court is located or where service is made.” FED. R. CIV. P. 4(e)(1). Second, service can

  occur by “delivering a copy of the summons and of the complaint to an officer, a managing or

  general agent, or any other agent authorized by appointment or by law to receive service of process

  and—if the agent is one authorized by statute and the statute so requires—by also mailing a copy

  of each to the defendant.” FED. R. CIV. P. 4(h)(1)(B). Here, Brake Supply insists that Fras-Le

  North America is the alter ego and agent of Fras-Le S.A. for purpose of service of process and

  personal jurisdiction. [DN 246 at 2]. “[T]he nature of the relationship between a foreign parent




                                                    4
Case 4:18-cv-00168-JHM-HBB Document 282 Filed 05/12/20 Page 5 of 6 PageID #: 4637




  corporation and a domestic subsidiary can cause the subsidiary to become the corporation's agent

  by law for the purpose of service of process.” Moore, 2013 WL 1907488, at *3.

         The evidence presented supports that there are issues that warrant limited discovery.

  Fras-le S.A. has submitted evidence such as affidavits that contest any alter-ego relationship and

  personal jurisdiction. [DN 269-2, DN 269-11, DN 269-12]. Brake Supply has submitted evidence

  to prove an alter-ego relationship between Fras-le S.A. and Fras-le North America for service of

  process and personal jurisdiction. For example, a former Fras-le S.A. CEO claimed in a 2018

  interview that “we have made changes in our corporate structure in all the international locations.

  We have a new team here in North America, in Asia, and in Europe as well.” [DN 246-3 at 3].

  Fras–le S.A. disputes that it exercises control over Fras-le North America. [DN 269-12]. In

  another example, the parties dispute Fras-le S.A.’s contacts with Kentucky for the purpose of

  personal jurisdiction. Fras-le S.A. contends no parent-subsidiary relationship existed until after

  the alleged period Papineau was exposed to asbestos-contained break products and that it did not

  have sufficient contacts with Kentucky for purpose of personal jurisdiction. [DN 269 at 1]. Brake

  Supply indicates that Fras-le S.A. did have sufficient contacts with Kentucky whether through

  Brake Supply or other distributors. [DN 246 at 17–18]. Considering the record in this case, the

  Court will reserve judgment on whether Fras-le S.A. was properly served process and whether the

  Court has personal jurisdiction pending 120 days of limited jurisdictional discovery.

                                          IV. CONCLUSION

         For the reasons set forth above, IT IS HEREBY ORDERED that the Motion to Dismiss

  the Amended Third-Party Complaint [DN 234] against Third-Party Defendant Fras-le S.A. is

  DENIED WITHOUT PREJUDICE. Fras-le S.A. may refile its motion after Brake Supply has

  had an opportunity to conduct limited discovery. No later than 120 days from the filing of this




                                                  5
Case 4:18-cv-00168-JHM-HBB Document 282 Filed 05/12/20 Page 6 of 6 PageID #: 4638




  Memorandum Opinion and Order, the parties shall complete limited discovery on the issue

  whether Fras-le North America is the agent and alter ego of Fras-le S.A. and on the issue of

  personal jurisdiction. Following discovery, Fras-le S.A. may file a renewed motion to dismiss.




                                                                               May 12, 2020




  cc: counsel of record




                                                 6
